Citation Nr: 0011359
Decision Date: 04/28/00	Archive Date: 09/08/00

DOCKET NO. 99-01 922               DATE APR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for diabetes.

2. Entitlement to service connection for a disability manifested by
fatigue.

3. Entitlement to service connection for a disability manifested a
skin disorder of the feet.

4. Entitlement to service connection for a disability manifested by
numbness of the extremities with loss of grip strength of the
hands.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from July 1983 to April 1993.
The appellant also reports service in Southwest Asia from August to
December 1990, but this service is unverified.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a March 1998 rating decision of the Atlanta,
Georgia, Department of Veterans Affairs Regional Office (VARO).

FINDINGS OF FACT

1. Competent medical evidence has not been presented showing a
nexus, or link, between the current medical findings for diabetes
and the appellants period of active service; also competent
evidence has not been presented showing the onset of diabetes
within the initial post separation year.

2. Symptoms of fatigue, dry and peeling skin of the feet, and
numbness of the extremities with loss of grip strength have been
attributed to known diagnoses.

3. Competent medical evidence has not been presented showing a
nexus, or link, between the current medical findings for fatigue,
dry and peeling skin of the feet, or numbness of the extremities
with loss of grip strength (or any of the underlying disorders) and
the appellant's period of active service.

CONCLUSIONS OF LAW

1. A well grounded claim for service connection for diabetes
mellitus has not been presented. 38 U.S.C.A. 1101, 1110, 1131, 5107
(West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3.307, 3.309 (1999).

2 -

2. A well grounded claim has not been presented for service
connection for a disability manifested by fatigue. 38 U.S.C.A.
1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.303,
3.317 (1999).

3. A well grounded claim has not been presented for service
connection for a disability manifested by a skin disorder of the
feet. 38 U.S.C.A. 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999);
38 C.F.R. 3.303, 3.317 (1999).

4. A well grounded claim has not been presented for service
connection for a disability manifested by numbness of the
extremities with loss of grip strength. 38 U.S.C.A. 1101, 1110,
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3.317 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a diabetes mellitus. He
also seeks service connection for fatigue, a skin disorder of the
feet, and numbness of the extremities with loss of grip strength of
the hands due to an undiagnosed illness related to service in
Southwest Asia. Service connection may be granted, when the facts,
as shown by the evidence, establish that a particular injury or
disease resulting in chronic disability was incurred in service,
or, if pre-existing service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991 & Supp. 1999); 38 C.F.R. 3.303 (1999). In the case
of any disease diagnosed after discharge, service connection may be
granted when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d) (1999). Service connection is presumed if a veteran
manifests a chronic disease, such as diabetes mellitus, to a degree
of at least 10 percent within one year after separation from
service. 38 U.S.C.A. 1112 (West 1991 & Supp. 1999); 38 C.F.R.
3.307, 3.309 (1999).

However, the threshold question to be answered in all cases is
whether the appellant's claims are well grounded; that is, whether
they are plausible, meritorious

3 -

on their own, or otherwise capable of substantiation. Murphy v.
Derwinski, 1 Vet.App. 78 (1990); Epps v. Gober, 126 F. 3d 1464
(1997), adopting the definition in Epps v. Brown, 9 Vet. App. 341,
344 (1996). If a particular claim is not well grounded, then the
appeal fails and there is no further duty to assist in developing
facts pertinent to the claim since such development would be
futile. 38 U.S.C.A 5107(a) (West 1991 & Supp. 1999). Furthermore,
a claim which is not well grounded precludes the Board from
reaching the merits of a claim. Boeck v. Brown, 6 Vet. App. 14, 17
(1993).

To establish a plausible claim, a veteran must present medical
evidence of a current disability; medical evidence, or, in certain
circumstances, lay evidence, of in-service incurrence or
aggravation of a disease or injury; and medical evidence of a nexus
or link between the claimed in-service disease or injury and the
present disease or injury. Epps supra.; Caluza v. Brown, 7 Vet.
App. 498, 506 (1995). Alternatively, a claim may be well grounded
based on application of the rule for (chronicity and continuity of
symptomatology, set forth in 38 C.F.R. 3.303(b) (1999). Savage v.
Gober, 10 Vet. App. 489, 495-98 (1997).

An appellant has, by statute, the duty to submit evidence that a
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1999). Where such evidence is not submitted, the claim is not well
grounded, and the initial burden placed on the appellant is not
met. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Evidentiary
assertions by the appellant must be accepted as true for the
purposes of determining whether a claim is well grounded, except
where the evidentiary assertion is inherently incredible. See King
v. Brown, 5 Vet.App. 19 (1993).

A. Service Connection for Diabetes

Service medical records are negative for a diagnosis of diabetes
along with Persian Gulf Registry examination dated March 1995 and
report of VA general examination dated September 1995. The first
medically documented evidence of diabetes mellitus is on report of
VA general examination dated January 1999, roughly 5 years after
service discharge and clearly beyond the presumptive period set out
in

4 -

38 C.F.R. 3.307. The January 1998 indicated that diagnostic testing
in conjunction with a VA examination in 1997 revealed elevated
blood sugar readings; the appellant was started on a diabetic diet
at that time and instructed to follow-up with the VA Clinic in
Savannah, which he failed to do. In sworn testimony, the appellant
indicated that he was unaware that he had diabetes until VA
testing/examination in 1997 or 1998 disclosed the disorder, and
that he did not know of any evidence existing that would show
diabetes prior to this time.

Absent evidence showing a nexus, or link, between the current
diagnosis for diabetes and the appellant's period of active
service, the claim for service connection for diabetes is not well
grounded. See Caluza, supra. We note that the appellant as a
layperson is not competent to offers medical opinions and the Board
may not accept unsupported lay speculation with regard to medical
issues. See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v.
Brown, 5 Vet.App. 211 (1993). Moreover, lay medical assertions
cannot constitute evidence to render a claim well grounded. Lathan
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 Vet.
App. 91, 93 (1993); Tirpak supra. at 611.

B. Undiagnosed Illnesses

Apart from the general provision set out above that allow for
compensation to be paid for disability incurred in service, or, if
pre-existing service, aggravated therein, 38 U.S.C.A. 1110, 38
C.F.R. 3.303, compensation may be paid for certain disabilities due
to undiagnosed illnesses under 38 C.F.R. 3.317. This regulation
provides in its entirety as follows:

Compensation for certain disabilities due to undiagnosed illnesses.

(a)(1) Except as provided in paragraph (c) of this section, VA
shall pay compensation in accordance with chapter 11 of title 38,
United States Code, to a Persian Gulf veteran who exhibits
objective indications of chronic disability resulting from an
illness or combination of illnesses manifested by one or more

- 5 -

signs or symptoms such as those listed in paragraph (b) of this
section, provided that such disability:

(i)  became manifest either during active military, naval, or air
service in the Southwest Asia theater of operations during the
Persian Gulf War, or to a degree of 10 percent or more not later
than two years after the date on which the veteran last performed
active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf War; and

(ii)  by history, physical examination, and laboratory tests cannot
be attributed to any known clinical diagnosis.

(2)   For purposes of this section, "objective indications of
chronic disability" include both "signs," in the medical sense of
objective evidence perceptible to an examining physician, and
other, non-medical indicators that are capable of independent
verification.

(3)   For purposes of this section, disabilities that have existed
for 6 months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a 6-month period will be
considered chronic. The 6- month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability first
became manifest.

(4)   A chronic disability resulting from an undiagnosed illness
referred to in this section shall be rated using evaluation
criteria from part 4 of this chapter for a disease or injury in
which the functions affected anatomical localization, or
symptomatology are similar.

- 6 -

(5)  A disability referred to in this section shall be considered
service connected for purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this section, signs or
symptoms which may be manifestations of undiagnosed illness
include, but are not limited to: (1) fatigue (2) signs or symptoms
involving skin (3) headache (4) muscle pain (5) joint pain (6)
neurologic signs or symptoms (7) neuropsychological signs or
symptoms (8) signs or symptoms involving the respiratory system
(upper or lower) (9) sleep disturbances (10) gastrointestinal signs
or symptoms (11) cardiovascular signs or symptoms (12) abnormal
weight loss (13) menstrual disorders.

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an undiagnosed illness
was not incurred during active military, naval, or air service in
the Southwest Asia theater of operations during the Persian Gulf
War; or

(2)  if there is affirmative evidence that an undiagnosed illness
was caused by a supervening condition or event that occurred
between the veteran's most recent departure from active duty in the
Southwest Asia theater of operations during the Persian Gulf War
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness is the
result of the veteran's own willful misconduct or the abuse of
alcohol or drugs.

(d)  For purposes of this section:

(1)  The term "Persian Gulf veteran" means a veteran who served on
active military, naval, or air service in the Southwest Asia
Theater of operations during the

- 7 -

Persian Gulf War. (2) the Southwest Asia theater of operations
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq
and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman,
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. 3.317 (1999).

Initially, consistent with the legislative history of 38 C.F.R.
3.317, a veteran seeking compensation under 38 C.F.R. 3.317 must
show some objective indication of the presence of a chronic
disability attributable to an undiagnosed illness prior to the
award of service connection. See Fed Reg., Vol. 60, No. 23, pp.
6662-6663 (Feb. 3, 1995). There must be some objective evidence
that indicates that the veteran is not well. This evidence may
include medical findings or other non-medical indications which can
be independently observed or verified (including through lay
statements), such as time lost from work, evidence that a veteran
has sought treatment for his or her symptoms, evidence indicating
changes in a veteran's appearance, physical abilities, and mental
or emotional attitude, etc. See Fed Reg., at 6663, supra.

1. Fatigue

The appellant seeks service connection for a disability,
undiagnosed manifested by fatigue. A review of the record shows no
undiagnosed complaints of fatigue in service or on Persian Gulf
Registry examination in March 1995. The appellant first reported
symptoms of fatigue on VA psychiatric examination in September
1995. At that time, he also reported trouble sleeping at night and
depression. Diagnoses included dysthymia. August 1996 and September
1997 statements from the appellant's spouse reflect that the
appellant in March 1996 began to display behavioral changes and
that he had nightmares and poor sleep, along with multiple somatic
complaints. She noted in August 1996 that he was "irritable and
tired all the time." On VA psychiatric examination in September
1997, the appellant

- 8 -

reported multiple somatic complaints along with sleep difficulty,
depression, and feeling tired and weak. Mental status examination
was significant for depressed mood with blunted affect. Diagnoses
included dysthymia. On VA neurological examination in September
1997, the appellant reported symptoms of chronic fatigue, dry feet,
and numbness of the extremities. No neurological deficits were
shown. The clinical impression was as follows: "Patient's symptoms
can be attributed to uncontrolled recently detected diabetes
mellitus, e.g., patient's symptoms of fatigue,..."

As the appellant's symptoms of fatigue are attributable to a known
diagnosis, diabetes mellitus, the preponderance of the evidence is
against service connection for a disability manifested by fatigue
under the provisions of 38 C.F.R. 3.317. Additionally, the Board
notes that the evidence of record does not support a finding of
entitlement to service connection for fatigue on a direct basis as
chronic symptoms of fatigue were are not shown during the
appellant's period of active service, and because competent
evidence has not been submitted showing a nexus, or link,, between
the current symptoms of fatigue (or the underlying disability,
diabetes mellitus) and the appellant's period of active service.

As indicated above, the appellant is a layperson without medical
expertise and is not competent to offer medical opinions; also the
Board may not accept unsupported lay speculation with regard to
medical issues. See Espiritu supra.; Moray supra. Moreover, lay
assertions of medical causation or medical diagnosis cannot
constitute evidence to render a claim well grounded. Lathan supra.

2. Skin Disorder of the Feet

The appellant argues that he has a disability, undiagnosed,
manifested by a skin disorder of the feet. Service medical records
are negative for a chronic skin disorder of the feet, but
onychomycosis of the toe nails was noted on the history portion of
the Medical Examination Board report dated September 1992. On VA
general examination in September 1995, the "skin of the feet was
within normal limits" although Persian Gulf Registry examination in
March 1995 showed bilateral

- 9 -

tinea pedis. In September 1997, a VA neurological examination was
conducted. The appellant reported dry feet along with other
symptoms. The clinical impression was that the skin condition was
due to uncontrolled recently detected diabetes mellitus. On VA
general examination in January 1998, the appellant complained of
dry, peeling feet along with thick and hard nails. Examination of
the skin was positive for slightly dry skin of both feet. The
diagnosis was onychomycosis of the nails and both feet.

As the appellant's skin symptoms of the feet are attributable to
one or more known disorders, onychomycosis or tinea pedis or
diabetes mellitus, the preponderance of the evidence is against
service connection for a disability manifested by a skin disorder
of the feet under the provisions of 38 C.F.R. 3.317. Additionally,
the Board notes that the evidence of record does not support a
finding of entitlement to service connection for a skin disorder of
the feet on a direct basis as competent evidence has not been
submitted relating any currently shown disorder to the appellant's
period of active service.

3. Numbness of the Extremities with Loss of Grip Strength

The appellant argues that he has a disability, undiagnosed,
manifested by numbness of the extremities with loss of grip
strength. Service medical records are negative for unexplained
findings involving numbness of the extremities with loss of grip
strength. Persian Gulf Registry examination dated March 1995
similarly reflects no abnormal neurological complaints or findings.
On VA general examination in September 1995, the appellant reported
that he recently began to experience episodic arm weakness that
resolves on its own. Neurological examination was unremarkable. On
VA psychiatric examination in September 1995, the appellant
reported weakened grip strength. On VA neurological examination in
September 1997, the appellant reported symptoms that included
numbness of the extremities and occasional loss of grip strength.
The clinical impression was that these symptoms were attributable
to uncontrolled recently detected diabetes mellitus.

- 10-

As the appellant's symptoms of the numbness of the extremities with
loss of grip strength are attributable to a known disorder,
diabetes mellitus, the preponderance of the evidence is against
service connection for a disability manifested by these symptoms
under the provisions of 38 C.F.R. 3.317. Additionally, the Board
finds that the evidence of record does not support a finding of
entitlement to service connection for a numbness of the extremities
with loss of grip strength on a direct basis as competent evidence
has not been submitted showing a nexus between these symptoms, or
the underlying disorder, and the appellant's period of active
service.

C. Due Process Considerations

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to
advise claimants of the evidence necessary to complete his
application. Robinette v. grown, 8 Vet.App. 69 (1995). VARO
successfully completed this obligation in its December 1998
statement of the case. Likewise, the Board's discussion above
informs the appellant of the requirements for the completion of his
application for the claims for service connection.

ORDER

Service connection for diabetes is denied.

Service connection for a disability manifested by fatigue, a skin
disorder, and numbness of the extremities with loss of grip
strength is denied.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

- 11 -



